                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LANDMARK AMERICAN INSURANCE                     :
COMPANY,                                        :
                                                :
                    Plaintiff,                  :             CIVIL ACTION
                                                :
      v.                                        :             NO. 18-4949
                                                :
CHARLES MANDRACCHIA, et al.,                    :
                                                :
                    Defendants.                 :

                                        ORDER

      AND NOW, this _19th______ day of August, 2019, upon consideration of Katherine J.

Dempster’s Motion to Withdraw As Counsel (“Motion to Withdraw”) (Doc. 18), IT IS

HEREBY ORDERED AND DECREED that the Motion to Withdraw is GRANTED.


                                                       BY THE COURT:

                                                       /s/ Petrese B. Tucker
                                                       ____________________________
                                                       Hon. Petrese B. Tucker, U.S.D.J.
